N0.1524733
                                               ~o. is248JS.              zors HoV-5    PH 2: 20
      TA TE OF TEXAS                                 §      IN THE DISTRICT CO URT  FILED IN
                                                     §                   CHERYL  flJL CHEf.:
                                                                           6th COURT    OF APPEALS
     vs.                                             §      8 1h JUDICI~    ~ERK
                                                                              TEXARKANA, TEXAS
                                                                            >-C001(N, TEXt,S
                                                     §                          11/9/2015 8:48:00 AM
     MARK E DWARD COVINGTON                          §      HOPKINS CO UNTY,DEBBIE
                                                                             TEXA AUTREY
                                                                                        Clerk

                                  NOTICE OF APPEAL
                        AND REOUEST FOR A SIST ANCE OF CO UNSEL

    TO THE HONORABLE JUDGE OF SA ID COURT:

           Now comes MARK EDWARD COVINGTON, Defendant in the above styled and numbered

    cause, and gives this written notice of appeal to the Court of Appeals of the tate of Texas from the

    judgment of conviction and sentence herein rendered against Mark Edward Covington.

           Further, defendant would infonn the Court that he/she was and is indigent, having been

    appointed counsel at the time of his trial. This defendant is requesting of the Court that counsel be

    allowed and appointed for the appeal of this cause.

                                                  Respectfully submitted,

'
                                                  Mark Edward Covington,
                                                  c/o Hopkins County Jail
                                                  298 Rosemont Street
                                                  Sulphur Springs, Texas 75452
                                                  (903) 438-4040



                                                  By:
                                                        ~
                                                         (/j_~ tkt'f~
                                                             Edward Covingto
                                                        Pro Se




                                     CERTIFICATE OF SERVICE




                                       J
                                        !!-
           This is to certify thaton _ _,.L_,/._
                                             ____JI - -- ' 2015, a true and correct copy of the
                                                 1._+---
    above and foregoing document was served on the District Attorney's Office, Hopkins County, Post
.


    Office Box 882, Sulphur Springs, Texas 75482, by U. S. Postal              ervice mail, return receipt

    requested, regular First Class Mail, or hand delivery, pursuant to the Rules.




         TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL



           I, judge of the trial court, certify in this criminal case that the defendant's appeal is not in a

    plea-bargain case, and the defendant has the right of appeal.




                                                                       W
                                                         Date Si'ifle, /        ;:i.,.,J.5

            ("A defendant in a criminal case has the right of appeal to a court of appeals under these
    rules. In a plea bargain case - that is, a case in which a defendant's plea was guilty or nolo
    contendere and the punishment did not exceed the punishment recommended by the prosecutor and
    agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by
    written motions filed and ruled on before trial, or (B) after getting the trial court's permission to
    appeal." Texas Rule of Appellate Procedure 25.2(a)(2).)
             ••••••••
         ·IJ.~!9.'l'E
                o.-,~••
      :~ 1i ~~~~
      ...
      :P.
       •
                       ..•.
                         ~:
                                                                                                                    FIL ED
        ·..... "" ..·..
              .......                                    NO.

  THE STATE OF TEXAS                                                                                   IN   TH~IJl~~~IC~ C~Fff f !
                                                                                                                  CHERYL ~
                                                                                                        8
                                                                                                        TH   ~1cJ~~~~UNTY. ~f XAS
                                                                                                       HOPKINS COUNTY, TEXAS
    e ndant


                      TRIAL COURTS CERTIFICATION OF DEFENDANTS RIGHT OF APPEAL•

             I, judge of      e trial court, certify this criminal case:

                        is not a plea bargain case, and the defendant has the right of appeal.

                        is a plea bargain case , but matters were raised by written motion filed and ruled on
                        before trial and not withdrawn or waived, and the defendant has the right of appeal.

                        is a plea bargain case, but the trial court has given permission to appeal, and the
                        defendant has the right of appeal.

                        is a plea bargain case, and the defendant has NO right of appeal.

             _ _ the defendant has waived the right of appeal.




                 ~¢d{_cuq-                                                             Date~(j://¥
I have received a copy of this certification . I have also been informed of my rights concerning any appeal
of this criminal case, including any right to file a pro 58 petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure . I have been admonished that my attorney must mail a copy of
the court of appeals' judgment and opinion to my last known address and that I have only 30 days in which
to file a pro 5e petition for discretionary review in the court of appeals. TEX. 1 R. APP. P. 68.2. I acknowledge
that, if I wish to appeal this case and if I am, entitled to do so, it is my duty to inform my appellate attorney,
by written communication, of any change in the address at which I am currently living or any change in my
current prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate
attorney of any change in my address, I may lose the opportunity to file a pro 58 petition for discretionary
review.




                                                                                                                   JJ- c,o
                                                                               ..
                                                                           Ma111ng address:
                                                                                                   I              'l-~1~ n 7~~v-
                                                                                                                              I
                                                                           Telephone number:        f'o 3        IA ? tf